Name: Commission Regulation (EEC) No 3579/82 of 23 December 1982 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 217/81 for 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 82 Official Journal of the European Communities No L 373/61 COMMISSION REGULATION (EEC) No 3579/82 of 23 December 1982 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 217/81 for 1983 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3340/82 (2), and in particular Article 2 thereof, Whereas Article 7 of Commission Regulation (EEC) No 263/81 (3), as last amended by Regulation (EEC) No 3578/82 (4), stipulates that import licences for the meat referred to in Article 1 ( 1 ) (d) of the Regulation must be applied for and issued in accordance with Articles 12 and 15 of Commission Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 3578/82 ; Whereas the quantity for which licence applications can be submitted under these conditions from 1 January 1983 onwards should be stated ; Licence applications can be submitted, in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 , during the first 10 days of January 1983 for a total quantity of 10 000 tonnes of beef and veal originating in and imported from the United States of America and from Canada. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 38 , 11 . 2 . 1981 , p . 1 . o OJ No L 353 , 15 . 5 . 1982, p . 1 . (3) OJ No L 27, 31 . 1 . 1981 , p . 52 . (4) See page 59 of this Official Journal . 0 OJ No L 241 , 13 . 9 . 1980 , p. 5 .